NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3725-19

YAPHET I. GORDON,

          Plaintiff-Appellant,

v.

CARLOS A. CAMPOS, and
REGIONAL INDUSTRIES,

          Defendants,

and

OFFICE OF THE ATTORNEY
GENERAL OF NEW JERSEY,

     Intervenor-Respondent.
__________________________

                   Submitted April 12, 2021 – Decided May 14, 2021

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-7380-16.

                   Epstein Ostrove, LLC, attorneys for appellant (Daniel
                   N. Epstein, on the briefs).
            Gurbir S. Grewal, Attorney General, intervenor for the
            State of New Jersey (Melissa H. Raksa, Assistant
            Attorney General, of counsel; Bryan Edward Lucas,
            Deputy Attorney General, on the brief).

PER CURIAM

      Plaintiff Yaphet I. Gordon appeals from the Law Division's April 24, 2020

order denying his motion to compel the Essex County Probation Department to

issue a warrant satisfying a judgment that arose from plaintiff's arrears in child

support payments. 1 In his motion, plaintiff argued that N.J.S.A. 2A:17-56.23(b)

only required that child support obligations "docketed with the Clerk of the

Superior Court" act as liens against the distribution of proceeds from the

settlement he recovered in this personal injury action, and not to any

subsequently accruing arrears. In response to the motion, the Attorney General

moved to intervene and to stay the matter pending the outcome of the appeal

filed in Omar Wilson v. Angel R. Becerril et. al., A-5463-18 that was to address

the identical issue raised by plaintiff's motion.

      The motion judge considered the parties' oral arguments on April 24,

2020. He then granted the motion to intervene, denied the motion for a stay,

and denied plaintiff's motion to compel the issuance of the warrant satisfying


1
  According to plaintiff, while his total arrears equaled $1,175.91, he only owed
$410 because that was the only amount reduced to judgment.
                                                                            A-3725-19
                                         2
judgment. In an oral decision placed on the record that day, the judge explained

that although he thought "the plain language of the statute" was clear, he was

denying defendant's motion "without prejudice . . . pending the outcome of the

appeal on the Wilson case." He added that if plaintiff's counsel wished to

"reapply once [Wilson] c[a]me[] down," the judge would address plaintiff's

concerns "at that particular time." This appeal followed.

      After plaintiff filed his appeal, we consolidated the matter with the Wilson

appeal. After the consolidated cases were submitted for our consideration,

Wilson's counsel, who also represents plaintiff in this action, filed a stipulation

of dismissal of Wilson's appeal after notifying our clerk that Wilson no longer

wanted to pursue his appeal.

      Consequently, we are constrained to vacate the order denying plaintiff's

motion in this appeal as the motion judge's determination to abide the Wilson

appeal is no longer a viable option. We remand the matter to the motion judge

for a substantive reconsideration of plaintiff's motion and a reasoned decision

on its merits.

      Vacated and remanded for further proceedings consistent with our

opinion. We do not retain jurisdiction.




                                                                             A-3725-19
                                          3